 
Exhibit 10.1

 
LICENSING AGREEMENT
 
THIS AGREEMENT is made and entered into on this 4th day of May 2012, by and
between RVPLUS, INC., a publicly held Delaware corporation, having a place of
business at 3690 Howard Hughes Pkwy, Suite 500, Las Vegas, NV 89169 (hereinafter
referred to as “Licensee”) and (party-1) DBS Distributors, Inc., a Delaware
corporation, (party-2) ECCO2 Corp, a not-for-profit Texas corporation, and
(party-3) and Cary Lee Peterson, an individual who is a citizen of the United
States of America having a principal place of business at 100 Congress Avenue,
Suite 2000, Austin, TX 78701 (Party 1, Party 2, and Party 3 collectively
hereinafter referred to as the “Licensor”);
 
RECITALS


WHEREAS, Licensee is a publicly traded entity on the OTCQB Exchange, with
trading symbol of ‘RVPL’ and its current business operations are focused on
developing, testing, manufacturing, and marketing products related to the
recreational vehicle industry;
 
WHEREAS, Licensor is the owner of various intellectual properties reflected in
Exhibits 1 through 4 to this Agreement, which are used on or in connection with
various goods and services, including associations, partnerships, joint
ventures, and other services and which convey an indication of high quality and
prestige, which has great commercial value;
 
WHEREAS, Licensee desires to receive and Licensor desires to grant, certain
licenses to Licensee with respect to the development, use, and marketing of the
Licensed Goods and Services (as defined below) within the Licensed Territory (as
defined below), subject to the terms and conditions of this Agreement; and


WHEREAS, the understanding between the Licensor and Licensee memorialized by
this Agreement supersedes any prior agreements between the Parties with respect
to the Licensed Goods and Services as well as the use of the Intellectual
Properties within the Licensed Territory.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements both
contained herein and intending to be legally bound hereby, the parties do
covenant and agree as follows:
 
1.             DEFINITIONS:
 
As used herein, the following terms shall have the meanings set forth below:
 
(a) “Licensed Goods and Services” means and includes any of the following:
Present and Future Products and Services, letterhead, newsletter, masthead,
promotional items, and course materials with respect to the Intellectual
Properties
 
(b)  “Licensed Territory” means the Americas, Africa, Asia, Europe, and
Australia as its territories and possessions.
 
(c) “Intellectual Properties” means the items identified in Exhibits 1-4 annexed
to this Agreement.
 
 
-1-

--------------------------------------------------------------------------------

 
 
2.             INTELLECTUAL PROPERTIES:
 
(a) Licensee acknowledges that Licensor is the sole owner of the Intellectual
Properties and owns paramount rights to any trademark registrations,
applications for trademark registrations, or other registered and publicly
recognized intellectual properties held by Licensor, therefore or to be obtained
therefore throughout the world together with the good will of the business
symbolized by the marks and the registrations and applications therefore, and
Licensor will lay no claim to the Intellectual Properties or any confusingly
similar Intellectual Properties.
 
(b) Licensee covenants that it will not:
 
(i)  
do anything to adversely affect the value of the Intellectual Properties or do
anything inconsistent with Licensor’s ownership thereof;

 
(ii)  
use the Intellectual Properties on any goods or services except Licensed Goods
and Services without Licensor’s express prior written permission; or

 
(iii)  
use the Intellectual Properties for any period of time other than during the
period that this Agreement is in effect

 
(c) Licensee acknowledges that its use of any of the Intellectual Properties, is
with the permission of Licensor.
 
(d) Licensor covenants and agrees to at all times during the term of this
Agreement to keep and maintain in valid force and effect the Intellectual
Properties with the appropriate agencies.
 
3.             QUALITY STANDARDS AND CONTROL:
 
(a) Licensee agrees to comply fully both with the terms of this Agreement and
with all such requirements for the use of the Intellectual Properties as
Licensor may communicate to Licensee, from time to time, in its
discretion.  Should Licensor wish to make any changes to previously approved
goods and services, it shall submit, at its own expense, a sample of the changed
goods or services in the same manner for Licensee’s written approval prior to
any advertising, sale or distribution.
 
(b) Licensee agrees to maintain the quality and appearance of all goods and
services, as well as advertising therefore, that is sold, distributed or
otherwise provided in connection with one or more of the Intellectual Properties
in reasonably strict conformance to the goods and services and advertising
approved by Licensor.
 
(c) Licensee, at any time and in its sole discretion, determines that if the
quality and appearance of any Licensed Goods or Services bearing one or more of
the Intellectual Properties does not meet the quality of the
previously-appointed samples, the operation of this Agreement with respect to
Licensee’s permitted use of the Intellectual Properties shall be suspended in
relation to such product or service. Where any such breach comes to the
attention of Licensor and is not corrected by Licensee within ninety (90) days
after written notice to Licensee thereof, Licensor shall have the right
forthwith to cause such suspension by serving written notice upon Licensee.
Pending correction of the breach, no further use shall be made of the
Intellectual Properties with respect to the product or service concerned.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
4.             LICENSE GRANT:
 
(a) Licensor grants to Licensee an exclusive, non-transferable license, with the
right to grant sublicenses, to apply the Intellectual Properties to Licensed
Goods and Services made by or for Licensee to conform substantially to
Licensor’s requirements and only for the periods of time specified in paragraph
7 hereof and to sell or otherwise distribute the Licensed Goods and Services in
the Licensed Territory (the “License”).
 
(b) No other license express or implied is granted to the Licensee but that of
the foregoing paragraph 4(a).
 
5.            TRADEMARK NOTICE:
 
Each advertisement, media production, package and product bearing any of the
Intellectual Properties shall include a notice that said marks are registered
Intellectual Properties or service marks of the ECCO2 Corp and ECCO2 Tech.
 
6.             ROYALTIES AND COMPENSATION:
 
Use of any of the Intellectual Properties or Licensed Goods and Services shall
be made solely for purposes of promoting the goals and purposes of
Licensor.  Licensor reserves the right to demand a royalty of three percent (3%)
on all net profits from product and service sales, which shall be made
compensation to Licensor quarterly by method of cash, common stock, and/or stock
options from Licensee.
 
As consideration for the License granted herein, the Licensee shall issue to the
Licensor Eighty Million (80,000,000) shares of common stock of RVPlus, Inc., as
well as warrants to entitling the holder to purchase up to Ten Million
(10,000,000) shares of a yet to be designated series of preferred stock of
RVPlus, Inc. at an exercise price of $0.25 per share at any time during the
period of five (5) years from the effective date of this Agreement.
 
7.             TERM:
 
This agreement shall remain in effect for as long as Licensee remains a
recognized entity promoting and for as long as Licensee continuously uses the
Intellectual Properties on a substantial number of its goods and services unless
terminated as provided in Paragraph 9 hereof.
 
 
-3-

--------------------------------------------------------------------------------

 
 
8.            LEGAL PROCEEDINGS:
 
Licensee covenants that it will not bring any legal proceedings for or on behalf
of Licensor pursuant to this Agreement without the prior written consent of
Licensor. Licensee undertakes to notify Licensor immediately of any infringement
or unauthorized or illegal use of any of the Intellectual Properties coming to
its notice. Furthermore, Licensee will cooperate fully with Licensor in steps
that may be taken by Licensor to prevent further infringement or unauthorized
use of the Intellectual Properties. The cost of any litigation that may be
instituted at the instance of Licensor and any recovery there from shall be for
the account of Licensor.
 
9.            TERMINATION:
 
(a) Licensor may, by written notice, elect to terminate this Agreement upon the
Licensee becoming insolvent, being adjudicated bankrupt, entering into
compulsory or voluntary liquidation, taking the benefit from any act in force or
procedures for the relief of insolvent debtors, or doing anything whereby it
becomes subject to the provisions of any bankruptcy laws, or if its business
shall be assumed or taken over by any governmental authority, or if it shall in
any way cease to carry on business or be acquired by any other company.
 
(b) Licensor may also, by written notice, elect to terminate this Agreement
following any breach by the Licensee, including Licensee’s failure or refusal to
comply with any of the terms of this Agreement, which breach is not cured within
ninety (90) days after written notice to Licensee thereof or at the end of any
calendar year by ninety (90) days advance written notice.
 
(c) Upon termination of this Agreement, Licensee agrees that it will not use any
of the Intellectual Properties or any confusingly similar Intellectual
Properties in any way, and shall remove these Intellectual Properties from all
products, packages, advertising, signs, letterheads, offices and all other
materials bearing them.  Within ninety (90) days of termination, Licensee shall
deliver up to Licensor all items bearing any of the Intellectual Properties,
and/or confirm by sworn statement that all such items have been destroyed.
 
10.           ACCRUED OBLIGATIONS SURVIVE TERMINATION:
 
Termination of this Agreement for any reason shall not relieve either party of
any obligation accruing prior to termination and shall be without prejudice to
any other remedies arising from any breach, default or failure to perform.
 
11.           NOTICES:
 
All notices, statements, requests for approval and remittances provided for in
this Agreement shall be in or be accompanied by a writing and be sent by
certified or registered mail, return receipt requested, if to Licensor,
addressed to “ECCO2 Corp, Chairman for Board of Directors, 100 Congress Avenue,
Suite 2000, Austin, TX 78701” and, if to Licensee, to President for RV Plus,
Inc., at Licensee’s address set forth at the start of this Agreement, or at such
other addresses as either party shall make known upon like notice.  All such
notices shall be effective as of the date of mailing. Where a specific notice
period is specified, it shall start to run from the day of receipt.
 
12.          ASSIGNMENT:
 
This Agreement is not assignable by Licensee without the express written consent
of Licensor in its sole discretion and any proposed assignment or transfer shall
be invalid.  Licensee shall have rights to sublicense any of the Intellectual
Properties with the express written consent of Licensor.
 
 
-4-

--------------------------------------------------------------------------------

 
 
13.          PRODUCT LIABILITY:
 
Nothing herein contained shall be construed so as to constitute the parties
hereto as joint venturers, or either as agent of the other, and neither Licensor
nor Licensee shall have the power to obligate or bind the other in any manner
whatsoever.
 
14.          LAW:
 
This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware and the parties agree that any action made to enforce any
of the rights hereunder shall be in such federal courts in which jurisdiction
and venue is proper.
 
15.          ENTIRE AGREEMENT
 
This Agreement and any exhibits hereto constitute the complete agreement of the
parties with respect to the subject matter hereof.  There are no promises,
terms, conditions, or obligations other than those contained in this Agreement,
which supersedes any and all previous written or oral communications,
representations and agreements among the parties concerning the subject
hereof.  This Agreement may not be modified or amended except by a writing duly
executed by both parties hereto.
 
[NEXT PAGE IS SIGNATURE PAGE]
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, Licensor and the Licensee have caused this agreement to be
made and executed by their duly authorized officers as of the date first above
written.
 
RV PLUS, INC. (Licensee)
Cary Lee Peterson
By:
 
/s/ Cary Lee Peterson
 
Title:
President-Chairman
   
Authorized Signor for Licensor
   
By:
 
/s/ Cary Lee Peterson
 
Title:
Cary Lee Peterson, President
DBS Distributors, Inc.,
a Delaware Corporation
EIN: 27-3358954



Authorized Signor for Licensor
 
By:
 
/s/ Cary Lee Peterson
 
Title:
Cary Lee Peterson, Chairman
ECCO2 Corp, a Texas Corporation
EIN: 27-3379908
   
Authorized Signor for Licensor
   
By:
 
 
/s/ Cary Lee Peterson
 
Title:
Cary Lee Peterson, an Individual





 
(End of page 6. Continued onto page 7)


 
-6-

--------------------------------------------------------------------------------

 




EXHIBIT 1


Trademark and Service Mark Registration for ECCO2 and Design
Registration No. 801326721
Class Code: Advertising and Business – Class 35


EXHIBIT 2


Web Site Developments and Web Domain Names as follows:


(a) ecco2usa.com
(b) ecco2tech.com
(c) ecco2sales.info
(d) dbsdistributorsinc.com
(e) ecco2tech.com
(f) ecocitydevelopers.com
(g) ecco2elite.com
 
EXHIBIT 3


ECCO2 Tech Trade Name Reservation filed with the Delaware Secretary of State
Office


 
EXHIBIT 4


Licensee shall attain the exclusive rights and authority to all active and
pending business partnerships, affiliations, joint ventures, which also include
any letter of intent, letter of understanding, minutes from board of directors,
advertisements, news articles, press releases, and trade secrets and/or concepts
for use of commercial business in a digital or document format, service and
client accounts, subscriptions, copyrighted materials and any other media
content  prior to the affective date of this Agreement.




-7-

--------------------------------------------------------------------------------


